           Case 5:20-cv-05591-JFL Document 25 Filed 08/17/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ORLANDO SANTIAGO PEREZ,             :
              Plaintiff,            :
                                    :
            v.                      :            No. 5:20-cv-05591
                                    :
PENSKE LOGISTICS, LLC;              :
PENSKE LOGISTICS CANADA LTD;        :
and WHEEL KING TRANSHAUL, INC., :
                  Defendants.        :
____________________________________

                                        ORDER

      AND NOW, this 17th day of August, 2021, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

      1.      The Motion to Remand, ECF No. 7, is DENIED.

              A.    Defendant Penske Logistics, LLC was fraudulently joined and is

                    DISMISSED.

              B.    The Clerk of Court is directed to TERMINATE Penske Logistics, LLC.

      2.      The Motion to Dismiss, ECF No. 16, is DENIED.




                                                         BY THE COURT:



                                                         /s/ Joseph F. Leeson, Jr._________
                                                         JOSEPH F. LEESON, JR.
                                                         United States District Judge
